 BORO MOTORS, INC.145WE WILL NOT threaten employees to sell the plant or to engage in otherreprisals because of their union sympathies or activities,coercively poll employ-ees as to their union adherence,coercively question employees about unionmatters, offer benefits to employees to induce them to renounce union affiliation,assist employees in effecting their withdrawal from the Union in a coercivemanner, coercively question employees concerning information given agents ofthe National Labor Relations Board.All our employees have the right to form,join, or assist any labor organization,or not to do so, and we will not in any manner interfere with, restrain,or coerceour employees in the exercise of these rights.MID-STATEBEVERAGES INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any othermaterial.Employeesmay communicatedirectly withthe Board'sRegional Office,4th Floor,the 120 Building,120 DelawareAvenue,Buffalo, NewYork,TelephoneNo. 842-3100, if theyhave questions concerning this notice or compliance with its provisions.Boro Motors,Inc.andDistrict No. 47, International Associationof Machinists,AFL-CIO.Case No. 22-CA-2117. June 21, 1965DECISION AND ORDEROn April 5, 1965, Trial Examiner Thomas A. Ricciissuedhis Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, theRespondent filed exceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has considered the Trial Examiner's Decision, the excep-tions and brief, and the entire record in the case, and hereby adoptsthe Trial Examiner's findings,conclusions, and recommendations.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that Respondent, Boro Motors, Inc., Metuchen, NewJersey, its officers, agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's Recommended Order, as so modified:153 NLRB No. 25.796-027-6C-vol. 153-11 146DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Add the following as paragraph 2(b), the present paragraph2(b) and those subsequent thereto being consecutively relettered:"(b)Notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatementupon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA hearing in the above-entitled proceeding was held before Trial ExaminerThomas A. Ricci on January 18, 19, and 20, and on February 15 and 18, 1965, atNewark, New Jersey, on complaint of the General Counsel against Boro Motors,Inc., herein called the Respondent or the Company.The principal issue is whetherthe Respondent violated Section 8(a)(3) of the Act in discharging five employees.Briefs were filed by the Respondent and the General Counsel.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBoro Motors, Inc., a New Jersey Corporation, maintains its principal office andplace of business at Metuchen, New Jersey, where it is engaged in the retail sale ofnew and used cars and trucks and related products and services incidental thereto.During the preceding 12-month period, a representative period, the Respondentreceived gross revenues valued in excess of $500,000, and during the same periodreceived goods valued in excess of $50,000 which were transported to its New Jerseylocation directly from States of the United States other than that State. I find thattheRespondent is engaged in commerce within the meaning of the Act and thatitwill effectuate the policies of the Act to exercise jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDDistrictNo. 47,InternationalAssociationofMachinists,AFL-CIO, herein calledthe Union, is a labororganization as defined in Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issueIn its total operations, including several departments and shops, this Companyuses approximately 30 employees.Through its representative, John Otero, theUnion began an organizational campaign at the start of September 1964; Otero firstdelivered a supply of authorization cards to employee James Brown, who in turngave them to Reno Zorzi, apparently the principal distributor and collector of theeventually executed cards.By Wednesday, September 23, Otero had obtained whathe believed to be a sufficient number of employee signatures, and wrote the Companyasking recognition and bargaining.The demand letter was received on Saturday,September 26.At 4:50 p.m. on Friday, the day before, 40 minutes before quittingtime, the Respondent discharged all five rank-and-file employees working in its bodyshop without notice; each of them had signed union cards.The complaint allegesthat this was an act of retaliation in reaction to the union activity and thereforeviolative of Section 8 (a) (3) of the Act.The charge is denied in the answer; affirma-tively the Respondent contends that it decided to discontinue the body shop perma-nently because it was losing money.Two weeks later the Company renewed opera-tions of inc department "for convenience," recalling only three of the formeremployees-Robert Hartman, Benjamin Nixon, and George Griesheimer.LouisDengelegi, the most senior workman with 14 years of continuous service, and Zorzi,who had been employed steadily for over 8 years, were never recalled. BORO MOTORS, INC.147B. Union activity and Company knowledgeTo arrange with Brown for distribution of authorization cards Organizer Oterowent twice to the Respondent's premises, each time at the garage near the bodyshop, once while the men were eating lunch. Zorzi, who then had the card signed,returned them to Brown, and Otero called at Brown's house the second week ofSeptember to receive them; there still remained unsigned cards with Zorzi or otheremployees.Otero found he did not have enough and on Saturday, September 19,telephoned Zorzi to ask could he obtain more. Zorzi did so and on Wednesday,about 5 p.m., Otero met him at the Knox Cafe, across the street from the shop toaccept them.'The next day Otero wrote the demand letter; it was received in evi-dence and bears the date September 24. It must have been posted later, for thereturn receipt requested, also received in evidence, leaves no question but that JohnKosko, the general manager, signed for it on the 26th.James Brown, 3 years a stock clerk in the parts department and 51/2 years withthe Respondent, works under Frank Lankey, one of the owners of the Company.He testified that Lankey spoke twice to him about the Union on Friday, the 25th.According to Brown early that morning Lankey said, "Jimmy, come here," and then,in private talk, asked "Did anyone approach you with any cards?"When Brownsaid no, Lankey added: "I'll find out later onThe ones that signed wouldn't behere."Sometime later that day Lankey again brought up the subject with "was Isure I didn't sign any cards?"Again Brown denied.On Monday, still according toBrown, Lankey tod him "Jimmy, I think you're lying ... about the Union." Brownpersisted in his denial.Lankey's testimony is that on Monday morning "upon hearing of the Union" hedid call Brown into his office and asked "if he knew anything of a Union," andBrown said, "No " According to Lankey "that was the extent of the conversation."He then denied all of the rest of Brown's testimony as to their talks. I credit Brown.For years and still an employee of the Company, he candidly admitted continuedamicable relations with LankeyIn his straightforward and calm demeanor he wasperhaps the most impressive witness of all at the hearing; there was not a trace ofexaggeration or evasion in his story.On total appraisal I consider it of little momentthat in an affidavit he recalled the second Friday talk with Lankey as after insteadof before lunch. In contrast, Lankey's admission of calling Brown into the office toprobe without warrant into his union activities reveals a basic intent not inconsistentwith the tenor of Brown's recollection of their conversations.On the basis of thedemeanor of both men I find, as Brown testified, that Lankey interrogated him respect-ing his union activities and, by clear implication, gave him to understand that theRespondent would make it its business to ascertain precisely who favored the Union,all in violation of Section 8 (a) (1) of the Act.Griesheimer, one of the five men discharged on Friday, testified that ForemanStrokus called him by telephone on Monday to ask had he signed a card and did hewant to return to work.Griesheimer denied having signed and was told to comein the next day to speak to Orrin Sauber, used car manager and also an owner.Griesheimer came and Sauber took him out to the parking lot to talk.He first toldGriesheimer "their attorney said not to hire anybody back right now," and that hewould let Griesheimer know later. Sauber then asked Griesheimer had he "signeda Union card."Griesheimer feigned ignorance about unions and went home. Strokusdenied generally that he had asked any employees whether they had signed unioncards.He admitted, however, that when Griesheimer arrived on Tuesday he saidto him: "George, you know anything about the Union?" and that the employeereplied "No." Sauber explained that Griesheimer was called in because his wife hadasked that he be rehired, and that it was his assignment to get rid of the man.Hewent on to testify that when Griesheimer arrived he told him "our attorney advisedagainst rehiring anybody."For the rest Sauber also denied generally that he hadtalked about the Union to any employees.Considering, among other things, Strokus' admission that he asked Griesheimerthat day whether he knew about the union activities, and Sauber's reference, out ofa clear sky, to legal advice in a matter claimed to be of simple import, I credit theiThere is testimony that while Zorzi and Otero were talking, Strokus, foreman of thebody shop, passed by and saw themThis fact does not contribute support to the findingthat management was aware of the union activities because Hartman, another body shopemployee, testified that at that moment Strokus asked him who it was talking with Zorzi,and Hartman replied, "an insurance agent or something " 148DECISIONSOF NATIONALLABOR RELATIONS BOARDemployee fully as to his talks with both the supervisors.Sauber conceded that infact as of that time no lawyer had been hired,and that no legal matter was pending,and the first charge in this case was not filed until 3 days later.In these circum-stances, his assertion that he spoke of a lawyer"for use of a better word"is com-pletely implausible.As will appear below, this is one of the many instances in thisrecord where explanations by the Respondent are on their face unconvincing.C. Theprima faciecase in support of the complaintDeferring for the moment consideration of the Respondent'sassertion,and theevidence offered in support, that the body shop was closed on September 25 forpurely economic reasons, a conclusion of illegal motivation is compelled by clearfacts.The body shop serves several functions:(1) repair and rehabilitation of usedcars received by the Company as trade-in elements of new car sales,(2) repair andservice, in varying degrees,of new cars arriving for sale; and(3) customer servicefor automobiles brought in by the public and requiring straight repair of damage.The Respondent, under one name or another,has been dealing in automobiles foras many as 33 years and the testimony of General Manager Kosco shows in its totalitythat without a body shop of its own such a business cannot conveniently be carriedon.Indeed,the Company resumed direct operation of this very body shop only2 weeks later for the express reason, as its officials aadmitted,that they could not getalong without it.Of the five employees released two had worked for the principal owner of theRespondent for 7 or 8 years,and one 14.The Respondent placed the body shopimmediately adjacent to its other properties,and in a very technical sense startedoperating it in its own name, in 1961.For years before that it had sent body workof all kinds out to a body shop called A & K, and the Respondent'switnesses attemptedto create the impression that A & K had nothing otherwise to do with Boro Motors.General Manager Kosko said this had been only one of several body shops doing theRespondent'swork.A & K had been in existence for many years;in 1961 it had atotal of six employees, five operational men plus Strokus,even then supervisor overthem.All six were transferred bodily to the Respondent'spremises and continuedas its body shop department.Kosko was asked why the Respondent had taken overthe A & K operations,and said it was because A & K "was headed for discontinuance,"and because"Tony Yelensics[the Respondent's president and major proprietor] feltsorry for the fellows," "because of Tony's compassion for the men,that'swhat itamounted to"The letters A and K are the initials for the first names of two ofMr. Tony Yelensics'brothers.Nixon, one of the five employees whose dischargeishere involved,said he had been hired 8 years earlier at A & K by Joe Yelensics,still another brother.Dengelegi was hired in 1950, when A & K used to be calledMetuchen Motors, by Tony Yelensic himself,an owner of that business.And whenthe physical transfer of the body shop took place in 1961 all six men were told thatthey carried seniority in employment with them.This condition of employment wasemphasized after the September 1964 discharge when Denegelegi was paid off with3weeks' vacation instead of 2, only because the Respondent considered him as anemployee having over 10 years of tenure.The men were discharged summarily;no advance notice of any kind was given.Some of them testified they had never before been laid off even for a day. Therewas work in their hands to be done at that time, and no explanation was made as towhy, even assuming an economic decision to change from direct use of a body shopto a contracting-out arrangement,the Company did not at least use them to com-plete the work in hand.When the department was reestablished 2 weeks later oneautomobile,on which Nixon had been at work when discharged,was still thereForeman Strokus had painted it poorly and Nixon"had to do it over again."Kosko, who as principal witness for the Respondent undertook to explain all, saidhe gave no notice because he feared vandalism by the employees in resentment fornotice of discharge.He admitted none of them had ever given him cause for suchfears.Kosko then added he intended to compensate for the lack of advance noticeby giving them severance pay instead.If in fact such had been his earlier thinking,the probabilities are that just as vacation checks were fully prepared for the momentof sudden discharge,the severance checks would also have been ready. But Koskosaid the amount of severance pay was not decided until later,and the men receivedit"a week later,"or "several weeks" later, as they testified,after the charges werefiled. BORO MOTORS, INC.149No attempt was made to reflect upon the relative skill of the five employees indi-vidually; this is essentially an auto body repair shop.Two men-Nixon and Hart-man-were primarily painters and did only some body repair work. The real workhorses on body repair were Dengelegi, Zorzi, and Griesheimer. Surely the mostexperienced must have been Dengelegi, the senior man.He used to act as foreman,in Strokus' absence, and wrote no orders for customers when Strokus was ill or onvacation.Zorzi was next with 8V2 years' experience.The junior man of these wasGriesheimer, 5 years with the Company.Of the three only Griesheimer was recalled;Zorzi was the leadman in obtaining union cards and Griesheimer had assured bothStrokus and Sauber of his innocence concerning the Union.Against these facts, theassertion now that Griesheimer was selected from among the three because he was"cooperative"ringshollow.The Company knew during the very period before the shutdown its employeeswere joining the Union.Owner Lankey's repeated questioning of Brown, with thecritical accusation that Brown's denial was a lie, makes this very clear.The recorddoes not reveal exactly how much the Respondent learned in detail but Lankey saidhe intended to find out and even told Brown that employees who had signed unioncards "wouldn't be here."Despite the announcement of complete and permanent abandonment of the body-shop operation, its Foreman Strokus was not released; he was retained, according toKosko, in "an undecided capacity."Two weeks later Hartman, Nixon, and Gries-heimer were recalled and the business resumed as usual. It was not shown, nor isitclaimed, that Dengelegi and Zorzi was particular culprits in the alleged financialfailure of the department. It therefore is not possible to understand how a reducedoperation, with the same overhead costs, in some respects at least, was consistent withany policy of reducing losses.The answer may well lie in the fact that the Company'sgross business during the first 8 months of 1964 totaled $2,156,817, with gross profitsof $327,594.Against such an overall financial picture some small cost to operatea body shop as the Company always has done perhaps is merely a normal aspect ofthis type of business.Speaking about this quick reopening of the body shop, Koskosaid he "recognized, however, the need for having our own body shop to handle thesehurry-up jobs."There is testimony in this case which, taken together with the foregoing, couldwell require a finding of unlawful purpose in the discharges even were it true thatthe body shop had been running at a loss. Both the general manager and the treas-urer, or bookkeeper, said that each month a summary of operations income and coston separate departmental basis is prepared and examined by the officers. But if theCompany had long been aware of the cost of operating its own body shop, and didnothing about it until that critical moment when it learned of the organizationalcampaign, a powerful inference arises that economics had nothing to do with thesudden action taken.However that may be, there is no need to consider the casein such a posture, for the evidence purportedly proving a constant money loss in thebody shop is not persuasive.D. The accountant's reportTo prove that the body shop had been losing money, the Respondent started bycalling James Bornheimer, its treasurer and head bookkeeper.Bornheimer said thatatKosko's request, early in September, he made an analysis of the records, withspecial attention to the operations of the body shop, covering the period January 1through August 31, 1964, and that his studies showed a loss over the 8 months' periodof $3,300.The Respondent offered into evidence the financial summaries whichBornheimer had prepared from the books, the General Counsel objected to the docu-ment as secondary evidence, and it was rejected.The Respondent then invited coun-sel for the General Counsel to verify Bornheimer's figures against the voluminousregular records of the Company, but he declined on the proper ground that he is notsufficiently versed in accounting matters.The Respondent then requested an adjourn-ment for the purpose of having an impartial certified public accountant study therecords and present a professional analysis of the operations of the body shop, andfor this reason the hearing was continued for about 3 weeks.At the resumed hearing the Respondent called Charles Petrics, a practicing certifiedpublic accountant.Petrics was Bornheimer's employer before the latter became full-time bookkeeper for the Respondent. Petrics has also for some years been outsideauditor and accountant for the Company, preparing annual reports for it.His sum-mary analysis of the body shop operations for the 8-month period was received inevidence; unlike Bornheimer's it ends with a loss picture of $4,339. 150DECISIONSOF NATIONALLABOR RELATIONS BOARDBefore the close of the hearing Aronson, for the General Counsel, checked someof the figures appearing on Petrics' report against the original records, and in conse-quence the following facts pertinent to the accountant's statement came to light.The report starts with the total of sales made by the body shop; all work is per-formed pursuant to a written order on which is recorded the price paid by outsiders,by the used-car department, or by the new-car department.This figure appears as$47,536.Against this are deducted three principal sums- (1) wages paid; (2) costof parts purchased; and (3) general overhead expenses, some precise and some esti-mated, such as taxes, rent, insurance, office supplies, telephone, etc.These figuresappear respectively as $21,902, $13,196, and $16,177.Petrics said that he reached his total sales figure by running a tape, or adding theindividual sales appearing on the original order sheets contained in the Company'sorder book.These sheets are printed with sequential numbers, dated successivelyand chronologically as the orders are made out, and were produced at the hearingin the bound folder which the accountant used.The first order is numbered 6414and the last 6878. Petrics identified this as the source material he used to calculatethe total gross business of the department.The General Counsel then showed, andthe Respondent agreed, that seven numbered order sheets, included within the spanof numbers starting with the beginning of January and ending with the end of August,were missing.No explanation was offered of what had become of these order sheetsor what volume of sales they may have represented.For each order sheet there is also a hard back, or carbon bearing the same printednumber; these too are kept among the Respondent's records. In addition to the sevenorders already mentioned as having disappeared, eight others were found missingfrom the numerical span covered by the period. In his search of the company recordsthe General Counsel did find the related carbon copies of this second group; theadditional sales reflected on them totals $207And finally, order number 6845 wasalso missing from the bound folder which Petrics used to reach his total.This onewas found among other records of the Company both in its original and carbon copy;it is dated July 27, 1964, the amount of the sale appears as $935, and across the faceof the sheet is written "Void, see order 6905 " In the later records, not included inthe accountant's report, order number 6905 appears, and is also dated July 27, againfor $935, and marked "paid 9-23-64 "Clearly the most important figure appearing in the accountants report-the amountof business done by the body shop-is incorrect to the extent that additional saleswere directly proved, and unreliable fundamentally apart from that precise error.Conceivably the seven orders of which no trace was found might have been canceledand never used.The significant point here is that there is no way of knowing; cer-tainly the unexplained absence from the sales order book of eight transactions laterdiscovered in carbon copy, precludes any assumption that the totally missing sevendid not in fact also represent work done and paid for. I do not infer that orders wereconsciously extracted from the sales order book for purposes of deceptionTheinference most favorable to the Respondent must be that it does not keep accurateand reliable recordsBut the very purpose of having a certified public accountantmake the study was to resolve with finality and certainty the very question whetherthe body shop was or was not losing money.As to the single sale for $935 made in July but not included in the report, theRespondent explains it by the fact, with which the General Counsel agreed, that thereare repair jobs which, because of delays encountered in obtaining parts, cannot fairlybe credited entirely to only part of the period between date of order and the date ofdelivery and paymentNo doubt some work on this one job was performed in thebody shop after August 31, and paid for in September salaries not reflected in theaccountants report.But if this is so, it follows that there were sales made in Decem-ber of 1963, recorded in orders numbered before the sequence of numbers startingon January 1, not included in the total sales figure used by the accountant, but forwhich work was performed in January and paid for in January salaries, all of whichare included in the reported cost of operating the body shop during the examinedperiodIf, because of the nature of auto-body-shop operations, there is an inevitablefuzz at both ends of any fixed period in a financial report of this kind, as a minimumthe sale reflected in order number 6845 should have been included hereAnd again,the fact that the Respondent chose to reexecute this one order at the time of paymentinstead of leaving it, like all the rest, at time of sale, casts a cloud upon both its-records and the accountant's report.There is more in Petrics' testimony that raises questions on the accuracy of hisreport.An important figure in his summary statement of operations is intended toreflect total labor sales, and appears as $29,009.Confronted with other records of BORO MOTORS, INC.151the Respondent,including certainmonthly reports prepared for the Ford MotorCompany, Petrics admitted that those records show sales of labor to the body shopas $23,302 from retail customer repairs, $70 for service-car repairs, $5,628 for used-car repairs, and $2,401 for new-car warranty work-a total of $31,401.Asked toexplain this significant difference of $2,400, which, if accurate, would alone offsetmore than half the asserted loss over the 8-month period, all he could say was:"I just can't account for it."Of lesser significance, perhaps, but equally relevant to the question of profit or lossin the department, is the fact, also conceded by Petrics, that whereas outside cus-tomers of this body shop like all others in the industry, pay $6 per hour for labor,the Respondent credits its shop only $5 per hour for work performed on its own cars,new or used, and that for all parts purchased from its own parts department only10 percent above cost is charged.Lastly, Petrics admitted another inaccuracy inhis report.He said that the figure $18,526 as the total of parts and accessory salesto the body shop did not include new-car parts sold to the department.E. Conclusion on the record as a wholeThe assertion that the body shop was losing money has not been established byprobative evidence.The question presented, however, is not that one; nor is itwhether or not the Respondent has proved affirmatively that such was its reason fordischarging the five employees.As it must always be, the issue remains whether thepreponderance of the substantial evidence on the record as a whole supports the basiccomplaint allegation that the true motivation was to curb the employees' unionactivities.Whatever the financial operation of the body shop may have been the Respondentwas at all times aware of them.Kosko admitted that the Company's regular monthlyreports "show you whether the departments are making money or losing money."Bornheimer testified: "Every month I review all the departments, generally statingwhat the factors are and whether their profit margin is good, bad or indifferent."No complaint of money loss had ever been voiced to any of the employees, nor totheir foreman.More than once each of the employees had been told the body shopwas doing well, even carrying the truck shop, another operation of the department.Despite the knowledge he must have had based upon monthly reports (which werenot placed in evidence) General Manager Kosko said that what provoked him intosuspecting the body shop was not any thought that it was losing money, but the factthat it was always too busy to receive more work when he needed to have it done.2He testified that he therefore said to himself: "Well, son of a gun, if they are soblasted busy down there they better show a pretty healthy financial picture, becauseif they are not making it now, they're never going to make it."Kosko then went onto say that when he learned, several weeks before September 25, that the shop wasrunning at a loss, the Respondent decided to close it permanently for that reason.But when, for the first time, he informed the employees of his decision, he did notquite state the reason that way.He told them "the body shop is not making money";he said nothing about losing any, and, of course, resumption of the department only2 weeks later-assertedly "for convenience"-suggests strongly that nothing had everreally changed in the total situation except appearance, for the first time, of thedecision of the employees to be represented by the Union in collective bargaining.Manager Kosko was not a convincing witness.As principal operator of theRespondent's business he unquestionaly knew the ownership relationship betweenthe Boro Motors, Inc , and the A & K body shop. His repeated answer when askedwhy A & K had closed, was that it was "headed for discontinuance." This is onlyone example of his evasive attitude on the witness stand.Despite his knowledge ofthe pertinent facts, and his admission that what work was done at A & K was essen-tial to the Respondent's successful business operations, he repeated that all that com-pany's employees were taken on by the Respondent "for compassion."Again pressedforwhy Denegelegi who, according to Kosco, had only been employed by theRespondent for 3 years, was paid 3 weeks' vacation, he repeated the same "for com-passion" phrase.His testimony lacked candor.He said he did not know who toldthe five employees of A & K to come to work for Boro Motors. He pretended notto know whether Dengelegi had received 3 weeks' vacation; he said "the girl" wouldknow.2If the report of the certified public accountant can be relied upon it means that forthe single month of January 1964 the body shop lost $2,145.Apparently this fact did notdisturb Kosko at the time. 152DECISIONS OF NATIONALLABOR RELATIONS BOARDI find,on the record in its entirety,that by discharging the five employees of thebody shopon September25, 1964,the Respondent discriminated against them intheir employment in violation of Section 8(a) (1) and(3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set out in section III, above, occurring in connec-tion with the operations of the Respondent set out in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has committed certain unfair labor practices,I shall recommend that it be ordered to cease and desist from such conduct and totake certain affirmative action designed to dissipate the effect thereof.Hartman,Nixon, and Griesheimer, who were illegally discharged on September 25, have beenreturned to their regular employment; there is no contention that their reinstatementat that time was short of full and complete restoration to their prior employment.Therefore there is no occasion to require a reinstatement order for them.Dengelegiand Zorzi were still in discharged status at the time of the hearing, and therefore theRespondent must be ordered to reinstate them to their former employment.More-over, all five of the employees must be made whole for any loss of earnings they mayhave suffered in consequence of the illegal discharges.The Respondent must also beordered to cease and desist from hereafter interrogating employees, in a coercivemanner, concerning their union activities, and from creating the impression that theRespondent is surveilling their union activities. In view of the nature of the unfairlabor practices committed, the commission of similar and other unfair labor practicesreasonably may be anticipated. I shall therefore recommend that the Respondentbe ordered to cease and desist from in any manner infringing upon the rights guaran-teed to its employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondentis anemployer within the meaning of Section (2) of the Act.2.The Union is a labor organization within the meaning of Section (2) (5) of theAct.3.By discharging Robert Hartman, Benjamin Nixon, Louis Dengelegi, GeorgeGriesheimer, and Reno Zorzi on September 25, 1964, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(3) ofthe Act.4.By the foregoing conduct, by interrogating employees concerning their unionactivities, by telling employees that they are being surveilled in their union activities,the Respondent has interfered with, restrained, and coerced employees in their rightsguaranteed in Section 7 of the Act, and thereby has engaged in andis engaging inunfair labor practices within the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that Boro Motors, Inc., Metuchen, NewJersey, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against employees because of theirexercise of their right to self-organization or to join labor organizations.(b) Interrogating employees concerning their union activities, or creating theimpression that they are being surveilled in their union activities.(c) In any other manner interfering with, restraining, or coercing employees inthe exercise of rights to self-organization, to form labor organizations, to join orassistDistrictNo. 47, International Association of Machinists, AFL-CIO, or anyother labor organization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of collective bargain-ing or other mutual aid or protection, as guaranteed in Section 7 of the Act, or torefrain from any or all such activities. BORO MOTORS, INC.1532.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Offer to Louis Dengelegi and Reno Zorzi immediate and full reinstatement totheir former or substantially equivalent position, without prejudice to their seniorityor other rights and privileges previously enjoyed.(b)Make whole George Griesheimer, Robert Hartman,BenjaminNixon, LouisDengelegi, and Reno Zorzi for any loss of pay they may have suffered by reason ofthe discrimination against them, with interest at the rate of 6 percent per annumon any amount due.(c) Preserve and, upon request, make available to the Board or its agents forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all records necessary to analyze the amountof backpay due under the terms of this Recommended Order.(d) Post at its place of business at Metuchen, New Jersey, copies of the attachednotice marked "Appendix." 3Copies of said notice, to be furnished by the RegionalDirector for Region 22, shall, after being duly signed by the Respondents representa-tive, be posted by Respondent immediately upon receipt thereof and be maintainedby it for a period of 60 consecutive days thereafter, in conspicuous places, includingall places where notices to employees aie customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 22, in writing, within 20 days fromthe date of this Decision, what steps the Respondent has taken to comply herewith .4S If this Recommended Order is adopted by the Board, the words "a Decision and Order"shall be substituted for the words "the Recommended Order of a Trial Examiner" in thenotice.If the Board's Order is enforced by a decree of a United States Court of Appeals,the notice will be further amended by the substitution of the words "a Decree of the UnitedStates Court of Appeals, Enforcing an Order" for the words "a Decision and Order".' If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for Region 22, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership by any of our employees in DistrictNo. 47, International Association of Machinist, AFL-CIO, or in any other labororganization, by discharging or otherwise discriminating against employees inregard to their hire or tenure of employment, or any other term or condition ofemployment.WE WILL offer Louis Dengelegi and Reno Zorzi immediate and full reinstate-ment to their former or substantially equivalent positions, without prejudice totheir seniority or other rights and privileges previously enjoyed.WE WILL make whole George Griesheimer, Robert Hartman, Benjamin Nixon,Louis Dengelegi, and Reno Zorzi for any loss of pay they may have suffered asa result of the discrimination against them.WE WILL NOT interrogate our employees concerning their union activities, tellthem that their union activities are being surveilled, or in any other mannerinterfere with, restrain, or coerce our employees in the exercise of their rightsto self-organization, to form, join, or assist any labor organization, to bargaincollectively through representatives of their own choosing, to engage in con-certed activities for the purpose of collective bargaining, or other mutual aid orprotection, or to refrain from any or all such activities.All our employees are free to become or remain or to refrain from becoming orremaining, members of any labor organization.BORO MOTORS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title) 154DECISIONSOF NATIONALLABOR RELATIONS BOARDNOTE.-We will noti^y any of the above-named employees if presently serving inthe Armed Forces of the United States of their right to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 614National Newark Building, 744 Broad Street, Newark, New Jersey, Telephone No.645-3088, if they have any questions concerning this notice or compliance with itsprovisions.Hi-Way Dispatch,Inc.andLocal 135, International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case No. 25-CA-1933. June 21, 1965DECISION AND ORDEROn January 21, 1965, Trial Examiner Sidney Sherman issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed a statement of exceptions tothe Trial Examiner's Decision, and brief in support thereof.The Gen-eral Counsel filed a brief in support of the Trial Examiner's Decisionand an opposition to Respondent's motion.'1In its brief to the Board, the Respondent requests the Board to take judicial notice of,or in the alternative, subpena as evidence a pretrial affidavit of Respondent's PresidentBove.The Trial Examiner found, in part, that Bove's credibility was impaired by hisrepudiation at the hearing, without any explanation, of a statement made in the pretrialaffidavit in questionThe affidavit was not introduced into evidenceThe Respondentnow challenges the credibility findings of the Trial Examiner relating to Bove, contendingthat Bove did not repudiate his pretrial affidavit, but that his testimony was in completeaccord with his pretrial affidavit.Respondent thus seeks to reopen the record in connec-tion with a matter which hardly may be considered to be newly discovered and which itdid not seek to introduce at the hearing.For this reason alone we would deny Respond-ent's motion.It appears, moreover, that the Trial Examiner considered the apparent discrepancy be-tween Bove's testimony and his pretrial affidavit as only one factor in determining whetheror not to credit Bove's testimony. Indeed, another very significant factor relied on bythe Trial Examiner was his observation of Bove's demeanor as a witness.The demeanor of a witness is a factor of consequence in resolving issues of credibility.As the Trial Examiner has had the advantage of observing the witness, it is the Board'slongstanding policy to attach great weight to a Trial Examiner's credibility findings inso-far as they are based on demeanor.Standard Dry Wall Prodacts, Inc.,91 NLRB 544,enfd. 188 F 2d 362 (C.A. 3). See also, WichitaTelevision Corporation, Incorporated,d/b/a KARD-TV,122 NLRB 222, enfd. 277 F. 2d 579 (C.A 10), cert. denied 364 U.S.871;Baltimore Steam Packet Company,120 NLRB 1521. Thus, in the instant proceeding,assumingarguendothat Bove's pretrial affidavit is consistent with his testimony, never-theless,we would not disturb the credibility resolution of the Trial Examiner inasmuchas his resolution of this matter was grounded in large part on Bove's demeanor as awitness.'ichita Television Corporation Incorporated, d/b/a KARD-TV, supra; Balti-more Steam Packet Company, supra.Accordingly, on this separate basis, as well, we denyRespondent's request to take judicial notice of or to subpena into evidence Bove's pretrialaffidavit.153 NLRB No. 22.